

115 S3644 IS: Chronic Wasting Disease Transmission in Cervidae Study Act
U.S. Senate
2018-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3644IN THE SENATE OF THE UNITED STATESNovember 15, 2018Mr. Barrasso (for himself, Mr. Bennet, Mr. Jones, Mr. Cornyn, Mr. Johnson, Ms. Collins, Mr. Wicker, Mr. Thune, Mr. Enzi, and Mr. Manchin) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo authorize a special resource study on the spread vectors of chronic wasting disease in Cervidae,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Chronic Wasting Disease Transmission in Cervidae Study Act. 2.DefinitionsIn this Act:
 (1)AcademyThe term Academy means the National Academy of Sciences. (2)CervidThe term cervid means any species within the family Cervidae.
 (3)Chronic wasting diseaseThe term chronic wasting disease means the animal disease afflicting deer, elk, and moose populations that— (A)is a transmissible disease of the nervous system resulting in distinctive lesions in the brain; and
 (B)belongs to the group of diseases known as transmissible spongiform encephalopathies, which group includes scrapie, bovine spongiform encephalopathy, and Creutzfeldt-Jakob disease.
 (4)SecretaryThe term Secretary means the Secretary of Agriculture, acting through the Administrator of the Animal and Plant Health Inspection Service.
			3.Chronic wasting disease transmission in cervidae resource study
			(a)Study
 (1)In generalThe Secretary shall enter into an arrangement with the Academy under which the Academy shall conduct, and submit to the Secretary a report describing the findings of, a special resource study to identify the predominant pathways and mechanisms of the transmission of chronic wasting disease in wild, captive, and farmed populations of cervids in the United States.
 (2)RequirementsThe arrangement under paragraph (1) shall provide that the actual expenses incurred by the Academy in conducting the study under paragraph (1) shall be paid by the Secretary.
 (b)Contents of the studyThe study under subsection (a) shall— (1)with respect to wild, captive, and farmed populations of cervids in the United States, identify—
 (A)(i)the pathways and mechanisms for the transmission of chronic wasting disease within live cervid populations and cervid products;
 (ii)the infection rates for each pathway and mechanism identified under clause (i); and (iii)the relative frequency of transmission of each pathway and mechanism identified under clause (i);
 (B)(i)anthropogenic and environmental factors contributing to new chronic wasting disease emergence events;
 (ii)the development of geographical areas with increased chronic wasting disease prevalence; and
 (iii)the overall geographical patterns of chronic wasting disease distribution;
 (C)significant gaps in current scientific knowledge regarding the transmission pathways and mechanisms identified under subparagraph (A)(i); and
 (D)for prioritization the scientific research projects that will address the knowledge gaps identified under subparagraph (C); and
 (2)review and compare science-based best practices, standards, and guidance regarding the management of chronic wasting disease in wild, captive, and farmed populations of cervids in the United States that have been developed by—
 (A)the National Chronic Wasting Disease Herd Certification Program of the Animal and Plant Health Inspection Service; and
 (B)State wildlife and agricultural agencies, in the case of practices, standards, and guidance that provide practical, science-based recommendations to State and Federal agencies for minimizing or eliminating the risk of transmission of chronic wasting disease in the United States.
 (c)DeadlineThe study under subsection (a) shall be completed not later than 180 days after the date on which funds are first made available for the study.
 (d)Data sharingThe Secretary shall share with the entity conducting the study under subsection (a) data and access to databases on chronic wasting disease under the jurisdiction of Veterinary Services Program of the Animal and Plant Health Inspection Service.
 (e)ReportOn completion of the study, the Secretary shall submit to the Committee on Agriculture, Nutrition, and Forestry of the Senate and the Committee on Agriculture of the House of Representatives a report that describes—
 (1)the findings of the study; and (2)any conclusions and recommendations that the Secretary determines to be appropriate.